UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7443



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY ELLIS GHOLSON, a/k/a Sylvester Bradley,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-97-72)


Submitted:   March 13, 2001                 Decided:   April 16, 2001


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Ellis Gholson, Appellant Pro Se. Damon A. King, OFFICE OF
THE POST JUDGE ADVOCATE, Fort Monroe, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Ellis Gholson appeals the district court’s orders de-

nying his motion to clarify and alter the restitution order in his

criminal case and denying reconsideration.*    We find the appeal un-

timely and dismiss for lack of jurisdiction.     The time periods for

filing notices of appeal are governed by Fed. R. App. P. 4.      These

periods are “mandatory and jurisdictional.”      Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).    In a criminal case,

a defendant’s notice of appeal must be filed within ten days of the

entry of the order appealed.    Fed. R. App. P. 4(b)(1)(A)(i).    The

only exception is when the district court extends the appeal period

pursuant to Fed. R. App. P. 4(b)(4).

     The district court entered its order on September 7, 2000;

Gholson’s notice of appeal was signed and dated on September 28,

2000, which is beyond the ten-day appeal period. Gholson’s failure

to note a timely appeal or to obtain an extension of the appeal

period leaved this court without jurisdiction to consider the

merits of Gholson’s appeal.    We therefore dismiss the appeal.




     *
       If construed as motion under 28 U.S.C.A. § 2255 (West Supp.
2000), Gholson’s motion would be successive and would require
authorization pursuant to 28 U.S.C.A. § 2244 (West Supp. 2000).


                                  2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3